By the Court.

Warner, J.
delivering the opinion.
The complainant alleges in his bill, that the title to the lot of land in controversy, was fraudulently procured by Adcock, from Dean, while the latter was an infant, and that Suggs and Conyers, who derived their title from Adcock, had notice of these facts.
It is farther alleged, that the defendants had been in possession of the land, so conveyed by Dean, ever since 1839, and that in February, 1846, the complainant obtained a deed from the infant, *70Dean, to the land, who was, at the time of making the latter deed, twenty-one years of age.
The prayer of the bill is, that the defendants may be decreed to deliver the possession of the land to the complainant, account for the rents and profits, and that Conyers do execute to the complainant a title to the land.
The Court below sustained a general demurrer to the complainant’s bill, for want of Equity, on the ground, that the title of the complainant, derived from Dean, in 1846, was void, inasmuch as it appeared on the face of the complainant’s bill, that at the time it was executed, the possession of the land was held adversely by the defendants, or some of them.
[1.] For the purpose of reversing the judgment of the Court below, it is now contended, that the Statute of 32 Henry VIII. is not of force in this State, and if that Statute be of force here, the possession of the defendants was not adverse to Dean’s claim of title, and possession under it.
In Harris vs. Cameron, (6 Ga. Rep. 382,) this Court held, that the Statute of 32 Henry VIII. was of force in this State, and that a deed executed by an infant, after coming of age, was void under that Statute, there being adverse possession of the land at the time the deed was executed.
Here the complainant derives his title from Dean, after he arrived at twenty-one years of age, while the possession of the land was held by the defendants.
Was the possession of the defendants adverse to that of Dean, at the time the deed was made to the complainant 1 We think it was, and that the Statute of Limitations would run in their favor to protect such adverse possession.
The defendants had possession of the land under color of paper title — the deed of the infant was not void, but voidable only.
[2.] But it is said, that Adcock, by his fraudulent representations to Dean, in order to procure the title from him, must be considered, in a Court of Equity, as a trustee for Dean, and that the other defendants, having notice of the fraud of Adcock, occupy the same relation to him ; and, for that reason, the possession of the defendants was not adverse to Dean, at the time the deed was made to the complainant. If a party is to be constituted a trustee, by a decree of a Court of Equity, founded cm. fraud, his possession is adverse from the time the circumstances of the fraud *71were discovered, and the Statute of Limitations will, therefore, run from that time. Angell on Limitations, 509. The defendants here, are sought to be made trustees by the decree of the Court, on the ground of fraud. There is no allegation that the fraud has recently been discovered, but so far as the allegations in the record go, it would appear that Dean was as cognizant of all the facts when the first deed was made to Adcock, as he was when he made the deed to the complainant.
The possession, then, of the defendants must be considered as adverse to that of Dean, so far as to allow the Statute of Limitations to run, upon a proper case being made, and is also to be considered as adverse, so as to avoid the deed made by Dean in February, 1846.
Let the judgment of the Court below be affirmed.